Case 1-Ly-4l050-eSS DOC 04 Filed 04/24/21 Entered 0422/21 Lo: LOO

Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
2799 Coney Island Avenue, Ste. 202
Brooklyn, New York 11235

Tel.: (718) 513-3145

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

ween xX
In re:
Case No.: - Case No.: 1-19-41689-ess
Chapter 11
Café Service Co, Inc., et.al. (Jointly Administrated)

Debtors?

NOTICE OF MOTION REQUESTING ORDER APPROVING DISCLOSURE
STATEMENT

PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. § 1125(b) and Fed. R. Bankr. P.

3017(a), the debtors by its counsel, the Law Offices of Alla Kachan, P.C., will request that this

Court enter an Order approving the Amended Disclosure Statement. Said hearing shall be

conducted before the Honorable Elizabeth S. Stong, United States Bankruptcy Judge, on May 27,

2021 at 11:00 A.M., in the United States Bankruptcy Court Eastern District of New York, 271-

C Cadman Plaza East, Courtroom 3585, Brooklyn, New York 11201, or as soon thereafter as

counsel can be heard.

 

* 2The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s employer
identification number, are as follows: Café Service Co., Inc. (7141), Yiorgos, LLC (3611), Lefkara Taxi, LLC (6142),
Kefalonia Taxi, LLC (0386), Robola, Inc. (1626), Tarifa, LLC (3550), Crossways Cab, Corp. (8364), Devox, Inc (6897),
Anesthitos, Inc. (2762). The mailing address for the Debtors, solely for purposes of notices and communications, is:

11-06 Broadway, Astoria, NY, 11106.
Case 1-Ly-4l050-eSS DOC 04 Filed 04/24/21 Entered 0422/21 Lo: LOO

PLEASE TAKE FURTHER NOTICE that any objection to the within Motion must be
in writing and must state with particularity the grounds of the objection. The objection must be
filed with the Clerk of the Bankruptcy Court electronically at www.nyeb.uscourts.gov, and a copy
of the objection must be served upon the undersigned counsel for the debtors so as to be received

no later than seven (7) days before the hearing date.

Dated: Brooklyn, New York /s/ Alla Kachan
April 22, 2021 Alla Kachan, Esq.
Law Offices of Alla Kachan
2799 Coney Island Avenue, Ste. 202.
Brooklyn, NY 11235
Tel.: (718) 513-3145
Case 1-Ly-4l050-eSS DOC 04 Filed 04/24/21 Entered 0422/21 Lo: LOO

Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
2799 Coney Island Avenue, Ste. 202
Brooklyn, New York 11235

Tel.: (718) 513-3145

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

ee --- a---X
In re
Case No.: 1-19-41689-ess
Chapter 11
Café Service Co, Inc., et.al. (Jointly Administrated)
Debtors*
ween nnn nen neem nnn xX

APPLICATION FOR ORDER APPROVING THE DISCLOSURE STATEMENT FILED
BY DEBTOR

Café Service Co, Inc., et.al debtors and Debtors-in-Possession (hereinafter, the “Debtors’’)
submits this application (the Application’) pursuant to section 1125(b) of title 11 of the United
States Code (the “Bankruptcy Code”) and Fed. R. Bankr. P. 3017(a) for an Order approving the
Amended Disclosure statement filed by the Debtors on April 22, 2021. In support of this
application, the Debtors respectfully represents to this Honorable Court as follows:

1. The Debtors commenced this proceeding by filing a voluntary petition in the United
States Bankruptcy Court for the Eastern District of New York under Chapter 11 of the

Bankruptcy Code, on March 22, 2019 (the “Petition Date”).

 

1 1The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s employer
identification number, are as follows: Café Service Co., Inc. (7141), Yiorgos, LLC (3611), Lefkara Taxi, LLC (6142),
Kefalonia Taxi, LLC (0386), Robola, Inc. (1626), Tarifa, LLC (3550), Crossways Cab, Corp. (8364), Devox, Inc (6897),
Anesthitos, Inc. (2762). The mailing address for the Debtors, solely for purposes of notices and communications, is:
11-06 Broadway, Astoria, NY, 11106.
Case 1-Ly-4l050-eSS DOC 04 Filed 04/24/21 Entered 0422/21 Lo: LOO

2. On November 22, 2019 the Debtors filed a motion seeking the retention of Alla
Kachan, Esq. as bankruptcy counsel for the Debtors.

3, On May 2, 2019 the Debtors filed a motion seeking the retention of Wisdom
Professional Services Inc. as an accountant for the Debtors.

4. Pursuant to Section 341 of the Bankruptcy Code, a meeting of creditors was held
on July 8, 2019.

5. The Debtors filed Amended Chapter 11 Plan and Disclosure Statement on April 22,
2021.

6. The Debtors seeks approval of the Amended Disclosure Statement.

7. The Debtors avers that the filed the disclosure statement comports with the
requirements of “adequate information,” pursuant to 11 U.S. C. § 1125.

WHEREFORE, the Debtors requests that the Court enter an Order approving the
Disclosure Statement filed by the Debtors, and for such other relief as this Court deems just and

proper.

Dated: Brooklyn, New York
April 22, 2021 /s/ Alla Kachan
Alla Kachan, Esq.
Law Offices of Alla Kachan, P.C.
2799 Coney Island Avenue, Ste. 202
Brooklyn, New York 11235
